Citation Nr: 1336235	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from January 1991 to September 1999 and from February 2006 to October 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the Veteran's claims file has since been transferred to the Montgomery, Alabama, RO.

The Board also notes that, in a July 2012 rating decision, the RO continued a 30 percent rating for the Veteran's service-connected adjustment disorder with depressed mood.  The Veteran filed a notice of disagreement with such decision in October 2012 and a statement of the case was issued in February 2013.  However, the Veteran did not file a timely substantive appeal.  As such, this issue is not before the Board at this time.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional relevant VA treatment records that have not been considered by the agency of original jurisdiction (AOJ), and the Veteran's representative's October 2013 Appellate Brief.  In this regard, while the AOJ considered VA treatment records dated through September 2012 in the October 2012 supplemental statement of the case, such records are dated through February 2013.  Additionally, a May 2013 VA examination report pertaining to irritable bowel syndrome (IBS), which contains findings referable to the issue on appeal, was associated with the record subsequent to the issuance of the October 2012 supplemental statement.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is currently assigned a 10 percent rating for hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903.  He contends that his hypothyroidism is more severe than the currently assigned 10 percent rating.  The Veteran indicated in his April 2008 notice of disagreement that he suffers from mental sluggishness, weight gain, muscle weakness, and fatigue.  Furthermore, he indicated in his July 2009 substantive appeal that he suffers from depression, constipation, weight gain, mental sluggishness, and fatigue.

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 100 percent evaluation is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, and sleepiness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness.  A 10 percent evaluation is warranted for fatigability or the required use of continuous medication for control of symptoms.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In that regard, the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  The Court also stated that, unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Veteran was most recently afforded a VA examination in October 2012 to assess the current severity of his hypothyroidism.  The Board observes, however, the Veteran was given the wrong examination.  Specifically, the examination addressed criteria for endocrine diseases other than, among others, thyroid disease.  Consequently, that examination did not address the relevant rating criteria and is, therefore, inadequate for rating purposes.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Additionally, the Board observes that the Veteran's disability picture relevant to his service-connected hypothyroidism is unclear.  Specifically, while he reports, and treatment records document, symptoms of constipation, weight gain, mental sluggishness, and cold intolerance, it is not clear if these symptoms are due to hypothyroidism or to some other factor.  

In this regard, on a February 2008 VA examination, the Veteran reported a 30 pound weight gain since his hypothyroidism diagnosis.  In an April 2008 VA treatment record, the Veteran's weight was documented as 285.4 pounds.  In a December 2008 VA endocrinology treatment record, the examiner noted that the Veteran's energy level was lower than it used to be.  The Veteran reported some cold intolerance, dry skin, and constipation (whenever he does not take stool softeners).  In a March 2010 VA endocrinology outpatient record, the examiner notes that the Veteran has clinical symptoms of hypothyroidism with fatigue, weight gain, constipation, and cold intolerance.  It was also noted that the Veteran's fatigue was probably multifactorial due to sleep apnea, vitamin D deficiency, depression, and hypothyroidism.  On July 2010 VA examination, the Veteran's weight was noted to be 295 pounds.  A May 2013 VA examination for IBS reflects that there is no evidence of IBS; rather, it was noted that the Veteran had a history of hypothyroidism with symptoms of constipation.

Additionally, the Veteran has been separately service-connected for chronic adjustment disorder with depressed mood and sleep apnea, as secondary to his hypothyroidism.  While the rating criteria for hypothyroidism contemplates mental disturbance (including depression) and sleepiness, the Veteran has already been awarded separate ratings for such manifestations of his disorder.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Therefore, the Board therefore finds a new examination is warranted so as to determine the current nature and severity of the Veteran's hypothyroidism, to include whether his alleged symptoms are attributed to such diagnosis and not already contemplated by the ratings assigned for his separately service-connected disabilities. 

Also, as noted in the Introduction, additional pertinent VA treatment records dated through February 2013 have been uploaded to the Veteran's electronic VA file, and a May 2013 VA examination report referable to IBS that were not considered in the most recent October 2012 supplemental statement of the case addressing the service-connected hypothyroidism.  As the case is remanded, the AOJ will have an opportunity to address the records in the first instance.  Furthermore, while the case is in remand status, additional VA treatment records relevant to the Veteran's service-connected hypothyroidism dated from February 2013 to present should be associated with the Veteran's file.  Notably, the Veteran has reported that all of his treatment has been through VA.  Therefore, there are no private treatment records to obtain.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's service-connected hypothyroidism dated from February 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his hypothyroidism. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's service-connected hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.

The examiner should also offer an opinion as to whether the Veteran's alleged symptoms of mental disturbance (to include depression) and sleepiness are contemplated by his separately assigned ratings for chronic adjustment disorder with depressed mood and sleep apnea, respectively. 

The examiner should also comment upon the impact that the Veteran's hypothyroidism has on his daily life and employment.

A complete rationale for any opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the October 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


